Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The amendment filed on June 21, 2021 has been entered.
Claims 30-37 are pending.
	
Election/Restrictions
 Applicant elected Group I with a species election of E201K, SEQ ID NO: 112-113 in the reply filed on May 5, 2020. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The elected species, mutant E201K Taq DNA polymerase having the amino acid sequence of SEQ ID NO:112 is free of the prior art.  Therefore, examination has been extended to subsequent species, mutant E209K Taq DNA polymerase having the amino acid sequence of SEQ ID NO:114, which is disclosed in the prior art. See the rejection under 102 in the Office Action mailed on September 9, 2020.  In the amendment filed on July 10, 2020, newly amended claim 1 and thereby claims depending therefrom, no longer recited mutant E209K Taq DNA polymerase having the amino acid sequence of SEQ ID NO:114.  Therefore, examination was been extended to another species, mutant E507X/K and/or E742X/K Taq DNA polymerase, which is disclosed in the prior art.  See the 102 rejection in the Office Action mailed on September 9, 2020.  In the 

Response to Arguments
 	Applicant’s amendment and arguments filed on June 21, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Objection
Claim 27 has been cancelled. Therefore, the objection of Claim 27 has been withdrawn.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 1 has been cancelled.  Therefore, the rejection of claim 1 and claims 2-5, 21, and 27 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.  

Claims 30 and 34 and claims 31-33 and 35-37 depending therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 34 recite the phrase “mutant Taq polymerase.. comprising: one or more of the following amino acid mutations preceding a comma, at the positions indicated in each amino acid sequence and as fully shown in an adjacent even-number sequence identification number”.  The metes and bounds of the phrase in the context of the claims are not clear.  It is unclear if the mutant Taq polymerase comprises the amino acid sequence of one of the even number sequence identification numbers or if the mutant Taq polymerase comprises one or more of the recited amino acid mutations, such as a mutant Taq polymerase comprising the E39K/E189K + D91R + E101K amino acid mutations. Clarification is requested.


Claim 34 recites the phrase “active in a v whole blood, plasma or serum”.  The metes and bounds of the phrase in the context of the claim are not clear. It is unclear if “v” is a typographical error or if “v” is a descriptor for the recited whole blood, plasma or serum.  If it is the latter, it is unclear what whole blood, plasma or serum is encompassed as “v”  whole blood, plasma or serum.  Examiner requests clarification of the above phrase.  For examination purposes, the phrase has been interpreted as having a typographical error.   However, if Applicant’s intended meaning of the phrase is different from the examiner's interpretations as stated above, Applicant is requested to so state and clarify the record.

Claim 34 and claims 36-37 depending therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the phrase “mutant Taq polymerase ..which includes KCl”  The metes and bounds of the phrase in the context of the claim are not clear. It is unclear how the mutant Taq polymerase includes KCl in its structure.  Clarification is requested.

Claims 35-36 recite the phrase “wherein said one or more of amino acid mutations preceding a comma, is a single amino acid substitution and not one of the group of two and three amino acid mutations”.  The metes and bounds of the phrase in the context of the claim are not clear. It is unclear if the phrase is limiting the mutant Taq polymerase to mutant Taq polymerases consisting of a single amino acid mutation, such as D91R SEQ ID NOS: 28-29, E101K SEQ ID NOS 30-31, D104R SEQ ID NO:32-33 and etc, or if the phrase is limiting the mutant Taq polymerases to mutant Taq polymerases having two or three amino acid amino acid mutations to consist of only one amino acid mutations, such as limiting the mutant Taq polymerase E39K/E189K of SEQ ID NOS:8-9 to consist of E39K or E189K.   Clarification is requested.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "wherein the PCR mixture further includes sodium" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 37 depends from claim 34.  Claim 34 does not recite the limitation of a “PCR mixture”.  

Claim Rejections - 35 USC § 102
Claims 1-5, 21, and 27 have been cancelled. New claims 30-37 do not recite a mutant Taq polymerase having E189K+E507K,  E189K+E230K+E507K or E734K substitutions.  Therefore, the rejection of Claim(s) 1-5, 21, and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Skirgaila (US 9,493,848 – cited previously on form PTO-892) has been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan (Identification of Thermus aquaticus DNA polymerase variants with increased mismatch discrimination and reverse transcriptase activity from a smart enzyme mutant library.  Scientific Reports.  9:590. Pages 1-14.  Published online on January 24, 2019. – cited previously on form PTO-892) and Bourn (US 2011/0281305 – cited previously on form PTO-892).
Regarding claims 30 and 35, Raghunathan discloses a mutant KlenTaq polymerase (N-terminal shortened form of Taq DNA polymerase) consisting of a D578R/K/M/S/T/W substitution having increased mismatch discrimination and reverse transcriptase activity that is active in a PCR mixture (abstract, page 11 and Figure 1).  Regarding claims 30, Raghunathan discloses a PCR mixture comprising the mutant Taq polymerase and a salt (page 11).  
The difference between Raghunathan and the instant claims is that Raghunathan does not disclose mutants of full length Taq polymerase. 
Bourn discloses full length Taq polymerase (SEQ ID NO:1) that is identical to the wild type Taq polymerase comprising of amino acids 1-832 of SEQ ID NO:4 of the instant application (see the sequence alignment below).  Therefore, the D578R/K/M/S/T/W mutant of full length Taq polymerase is identical to the mutant Taq polymerase comprised in SEQ ID NO: 372 (D578R), SEQ ID NO: 376 (D578K),  SEQ 
Therefore, combining the teachings of Raghunathan and Bourn, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to enhance full length Taq polymerase by making amino acid substitutions that increase mismatch discrimination and reverse transcriptase activity as taught by Raghunathan.  Using the known technique of mutagenizing Taq polymerase to increase mismatch discrimination and reverse transcriptase activity would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (Taq polymerase) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement (making a D578R/K/M/S/T/W amino acid substitution to increase mismatch discrimination and reverse transcriptase activity) to a “base” device (Taq polymerase) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the above references render claims 30 and 35 prima facie obvious.	
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that the amended claims are not obvious over Raghunathan and Bourn because (1) Raghunathan does not disclose a PCR mixture with salt or sodium and (2) Raghunathan teaches away from the a PCR mixture including salt 
This is not found persuasive.  (1) Contrary to Applicant’s arguments, Raghunathan disclose a PCR mixture with salt.  The KlenTaq reaction buffer (50 mM Trizma base (pH 9.2), 16 mM (NH4)2SO4, 2.5 mM MgCl2, 0.1% (v/v) Tween20) used in the PCR mixture comprises a salt.  (2) Page 10 of Raghunathan Applicant cites is reproduced below.

    PNG
    media_image1.png
    180
    990
    media_image1.png
    Greyscale

Raghunathan discloses removal of salt after radioactively labelling primers, not removal of salt from a PCR mixture.  Therefore, Raghunathan does not teach away from the instant invention.
Applicant argues that there is no expectation of success that the claimed composition will operate with salt or potassium in the PCR mixture or in whole blood, plasma or serum. 
This is not found persuasive.   Claims 30 and 35 do not recite the limitations potassium, whole blood, plasma or serum.  Raghunathan discloses a PCR mixture comprising active mutant Taq polymerase and a salt (page 11).  The KlenTaq reaction buffer (50 mM Trizma base (pH 9.2), 16 mM (NH4)2SO4, 2.5 mM MgCl2, 0.1% (v/v) Tween20) used in the PCR mixture comprises a salt.  
Hence the rejection is maintained.


Double Patenting/ Terminal Disclaimer
The terminal disclaimer filed on April 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 16/872,200 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, and 15-20 of copending Application No. 16/872,200 (reference application) has been withdrawn. 

Conclusion

	Claims 30-37 are pending.	

	Claims 30-37 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/           Primary Examiner, Art Unit 1652                                                                                                                                                                                             

Sequence alignment of wild type Taq polymerase of amino acids 1-832 of SEQ ID NO:4 of the instant application (“Qy”) and wildtype Taq polymerase of SEQ ID NO:1 of Bourn (“Db”)


 US-13-061-940-1
; Sequence 1, Application US/13061940
; Publication No. US20110281305A1
; GENERAL INFORMATION
;  APPLICANT: Kapa Biosystems
;  APPLICANT:Bourn, William
;  APPLICANT:Appel, Maryke
;  APPLICANT:Rush, Gavin
;  APPLICANT:Foskett, John
;  APPLICANT:McEwan, Paul
;  TITLE OF INVENTION: Modified Type A DNA Polymerases
;  FILE REFERENCE: 2006735-0014
;  CURRENT APPLICATION NUMBER: US/13/061,940
;  CURRENT FILING DATE: 2011-03-08
;  PRIOR APPLICATION NUMBER: 61/110,877
;  PRIOR FILING DATE: 2008-11-03
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 832
;  TYPE: PRT
;  ORGANISM: Thermus aquaticus
US-13-061-940-1

  Query Match             98.2%;  Score 4259;  DB 10;  Length 832;
  Best Local Similarity   100.0%;  
  Matches  832;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRGMLPLFEPKGRVLLVDGHHLAYRTFHALKGLTTSRGEPVQAVYGFAKSLLKALKEDGD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRGMLPLFEPKGRVLLVDGHHLAYRTFHALKGLTTSRGEPVQAVYGFAKSLLKALKEDGD 60

Qy         61 AVIVVFDAKAPSFRHEAYGGYKAGRAPTPEDFPRQLALIKELVDLLGLARLEVPGYEADD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AVIVVFDAKAPSFRHEAYGGYKAGRAPTPEDFPRQLALIKELVDLLGLARLEVPGYEADD 120

Qy        121 VLASLAKKAEKEGYEVRILTADKDLYQLLSDRIHVLHPEGYLITPAWLWEKYGLRPDQWA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VLASLAKKAEKEGYEVRILTADKDLYQLLSDRIHVLHPEGYLITPAWLWEKYGLRPDQWA 180

Qy        181 DYRALTGDESDNLPGVKGIGEKTARKLLEEWGSLEALLKNLDRLKPAIREKILAHMDDLK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DYRALTGDESDNLPGVKGIGEKTARKLLEEWGSLEALLKNLDRLKPAIREKILAHMDDLK 240

Qy        241 LSWDLAKVRTDLPLEVDFAKRREPDRERLRAFLERLEFGSLLHEFGLLESPKALEEAPWP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LSWDLAKVRTDLPLEVDFAKRREPDRERLRAFLERLEFGSLLHEFGLLESPKALEEAPWP 300

Qy        301 PPEGAFVGFVLSRKEPMWADLLALAAARGGRVHRAPEPYKALRDLKEARGLLAKDLSVLA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PPEGAFVGFVLSRKEPMWADLLALAAARGGRVHRAPEPYKALRDLKEARGLLAKDLSVLA 360

Qy        361 LREGLGLPPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEEAGERAALSERLFANLWGRL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LREGLGLPPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEEAGERAALSERLFANLWGRL 420

Qy        421 EGEERLLWLYREVERPLSAVLAHMEATGVRLDVAYLRALSLEVAEEIARLEAEVFRLAGH 480

Db        421 EGEERLLWLYREVERPLSAVLAHMEATGVRLDVAYLRALSLEVAEEIARLEAEVFRLAGH 480

Qy        481 PFNLNSRDQLERVLFDELGLPAIGKTEKTGKRSTSAAVLEALREAHPIVEKILQYRELTK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PFNLNSRDQLERVLFDELGLPAIGKTEKTGKRSTSAAVLEALREAHPIVEKILQYRELTK 540

Qy        541 LKSTYIDPLPDLIHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAFIA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 LKSTYIDPLPDLIHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAFIA 600

Qy        601 EEGWLLVALDYSQIELRVLAHLSGDENLIRVFQEGRDIHTETASWMFGVPREAVDPLMRR 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 EEGWLLVALDYSQIELRVLAHLSGDENLIRVFQEGRDIHTETASWMFGVPREAVDPLMRR 660

Qy        661 AAKTINFGVLYGMSAHRLSQELAIPYEEAQAFIERYFQSFPKVRAWIEKTLEEGRRRGYV 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AAKTINFGVLYGMSAHRLSQELAIPYEEAQAFIERYFQSFPKVRAWIEKTLEEGRRRGYV 720

Qy        721 ETLFGRRRYVPDLEARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLEEMGARML 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 ETLFGRRRYVPDLEARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLEEMGARML 780

Qy        781 LQVHDELVLEAPKERAEAVARLAKEVMEGVYPLAVPLEVEVGIGEDWLSAKE 832
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 LQVHDELVLEAPKERAEAVARLAKEVMEGVYPLAVPLEVEVGIGEDWLSAKE 832 


Sequence alignment of wild type Taq polymerase of amino acids 1-832 of SEQ ID NO:4 of the instant application (“Qy”) and wildtype Taq polymerase of SEQ ID NO:13 of Skirgaila (“Db”)

US-13-564-940-13
; Sequence 13, Application US/13564940
; Patent No. 9493848
; GENERAL INFORMATION
;  APPLICANT: Fermentas UAB
;  TITLE OF INVENTION: Taq Polymerase Mutants
;  FILE REFERENCE: 4.0 Taq Polymerase Mutants
;  CURRENT APPLICATION NUMBER: US/13/564,940
;  CURRENT FILING DATE: 2012-08-02
;  PRIOR APPLICATION NUMBER: GB1113430.1
;  PRIOR FILING DATE: 2011-08-03
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 832
;  TYPE: PRT
;  ORGANISM: Thermus aquaticus
US-13-564-940-13

  Query Match             98.2%;  Score 4259;  DB 9;  Length 832;
  Best Local Similarity   100.0%;  
  Matches  832;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRGMLPLFEPKGRVLLVDGHHLAYRTFHALKGLTTSRGEPVQAVYGFAKSLLKALKEDGD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRGMLPLFEPKGRVLLVDGHHLAYRTFHALKGLTTSRGEPVQAVYGFAKSLLKALKEDGD 60

Qy         61 AVIVVFDAKAPSFRHEAYGGYKAGRAPTPEDFPRQLALIKELVDLLGLARLEVPGYEADD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AVIVVFDAKAPSFRHEAYGGYKAGRAPTPEDFPRQLALIKELVDLLGLARLEVPGYEADD 120

Qy        121 VLASLAKKAEKEGYEVRILTADKDLYQLLSDRIHVLHPEGYLITPAWLWEKYGLRPDQWA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VLASLAKKAEKEGYEVRILTADKDLYQLLSDRIHVLHPEGYLITPAWLWEKYGLRPDQWA 180

Qy        181 DYRALTGDESDNLPGVKGIGEKTARKLLEEWGSLEALLKNLDRLKPAIREKILAHMDDLK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DYRALTGDESDNLPGVKGIGEKTARKLLEEWGSLEALLKNLDRLKPAIREKILAHMDDLK 240

Qy        241 LSWDLAKVRTDLPLEVDFAKRREPDRERLRAFLERLEFGSLLHEFGLLESPKALEEAPWP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LSWDLAKVRTDLPLEVDFAKRREPDRERLRAFLERLEFGSLLHEFGLLESPKALEEAPWP 300

Qy        301 PPEGAFVGFVLSRKEPMWADLLALAAARGGRVHRAPEPYKALRDLKEARGLLAKDLSVLA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PPEGAFVGFVLSRKEPMWADLLALAAARGGRVHRAPEPYKALRDLKEARGLLAKDLSVLA 360

Qy        361 LREGLGLPPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEEAGERAALSERLFANLWGRL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LREGLGLPPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEEAGERAALSERLFANLWGRL 420

Qy        421 EGEERLLWLYREVERPLSAVLAHMEATGVRLDVAYLRALSLEVAEEIARLEAEVFRLAGH 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 EGEERLLWLYREVERPLSAVLAHMEATGVRLDVAYLRALSLEVAEEIARLEAEVFRLAGH 480

Qy        481 PFNLNSRDQLERVLFDELGLPAIGKTEKTGKRSTSAAVLEALREAHPIVEKILQYRELTK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PFNLNSRDQLERVLFDELGLPAIGKTEKTGKRSTSAAVLEALREAHPIVEKILQYRELTK 540

Qy        541 LKSTYIDPLPDLIHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAFIA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 LKSTYIDPLPDLIHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAFIA 600

Qy        601 EEGWLLVALDYSQIELRVLAHLSGDENLIRVFQEGRDIHTETASWMFGVPREAVDPLMRR 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 EEGWLLVALDYSQIELRVLAHLSGDENLIRVFQEGRDIHTETASWMFGVPREAVDPLMRR 660

Qy        661 AAKTINFGVLYGMSAHRLSQELAIPYEEAQAFIERYFQSFPKVRAWIEKTLEEGRRRGYV 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AAKTINFGVLYGMSAHRLSQELAIPYEEAQAFIERYFQSFPKVRAWIEKTLEEGRRRGYV 720

Qy        721 ETLFGRRRYVPDLEARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLEEMGARML 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 ETLFGRRRYVPDLEARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLEEMGARML 780

Qy        781 LQVHDELVLEAPKERAEAVARLAKEVMEGVYPLAVPLEVEVGIGEDWLSAKE 832
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 LQVHDELVLEAPKERAEAVARLAKEVMEGVYPLAVPLEVEVGIGEDWLSAKE 832